Motion GRANTED AND Order filed September 25, 2017.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00744-CV
                                    ____________

                  IN RE GEKABI BAHAMAS 3, LLC, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               127th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2016-40770

                                      ORDER

      On September 22, 2017, relator Gekabi Bahamas 3, LLC, filed a petition for
writ of mandamus asking this court to order the Honorable R.K. Sandill, Judge of
the 127th District Court, in Harris County, Texas, to vacate the oral order he rendered
at the September 21, 2017 hearing that Gregg Kosterlitzky, an in-house counsel and
attorney of record for relator, disclose to the court, no later than 2:30 p.m. on

                                          1
September 25, 2017, his communications with Jarrad Cormier, an attorney, on
September 20, 2017, which relator asserts are protected by the attorney-client
privilege (the Order to Disclose). According to the mandamus record, the trial court
stated, “You have three days to answer or you’ll be held in contempt of court.”

      Relator has also filed a motion asking this court for a temporary stay of the
Order to Disclose pending a decision on the petition for writ of mandamus. See Tex.
R. App. P. 52.8(b), 52.10.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

      We ORDER the Order to Disclose STAYED until a final decision by this
court on relator’s petition for writ of mandamus, or until further order of this court.

      In addition, the court requests Paradise Developers, Inc. and F. Gerald
Maples, the real parties-in-interest, to file a response to the petition for writ of
mandamus on or before October 9, 2017. See Tex. R. App. P. 52.4.

                                               PER CURIAM


Panel consists of Justices Jamison, Busby and Donovan.




                                           2